Judgments, Supreme Court, New York County (Manuel J. Mendez, J.), entered July 11, 2012, July 24, 2012, and July 26, 2012, annulling mayoral personnel orders No. 2012/1 and 2012/2, dated April 11, 2012, unanimously affirmed, without costs.
Fursuant to the subject mayoral personnel orders, the City issued rules reclassifying ungraded civil service titles subject to prevailing wage bargaining under Labor Law § 220 as graded workers subject to bargaining under the New York City Collec*624tive Bargaining Law without complying with the procedures mandated by Civil Service Law § 20, i.e., notice, a public hearing, and approval by the State Civil Service Commission, which are applicable to those rules (see Matter of Corrigan v Joseph, 304 NY 172, 185 [1952], cert denied 345 US 924 [1953]). Concur—Mazzarelli, J.P., Andrias, DeGrasse, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 2012 NY Slip Op 31770OJ).]